DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on March 18, 2020. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Rao: US 2011/0267186) in view of Ghabra (US 9,437,064).
Regarding claim 1, Rao teaches a computer-implemented method for remotely monitoring access of a vehicle, comprising: detecting a door of the vehicle being closed; and determining a key fob state of the vehicle and an occupant state of the vehicle (Fig. 3, steps 114, 118 and 120, and para 18, negative result in 112 passes control to 114, in which it is determined whether the operator of the vehicle has exited the vehicle. This can be based on the weight sensor in the seat, thermal imaging in relation to the driver's seat, whether the driver's door has been opened and then subsequently closed, or whether the key fob is inside or outside the vehicle. A combination of the methods can be used to provide greater certainty. And para 19,  control passes to 126 if one or more occupants are detected); and 
determining whether to present at least one type of alert based on the key fob state and the occupant state (Fig. 3, Block 130-132, para 19, When the temperature is higher than the threshold temperature, control is passed to block 132 in which the condition is reported to the "recent" operator of the vehicle via the key fob or mobile phone. Block 130 is based on the earlier blocks of 114 and 122).
Rao does not explicitly disclose that determining the key fob state is upon detecting the door being closed.
However, Ghabra teaches determining the key fob state is upon detecting the door being closed (Col. 8 lines 1-5: the operation according to flowchart 60 includes LF transmitter 18 of base station 12 commencing transmission of LF polling signals as indicated in block 48 after the base station detects the vehicle door closing and confirms that the fob is located outside of vehicle 16 and see also col. 7 lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the key fob state upon detecting the door being close in order to control function when a user carrying fob exits vehicle and walks away from the vehicle (Ghabra: Col. 4 lines 45-47).

Regarding claim 3, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, wherein determining the key fob state and the occupant state further comprises: 
activating a vehicle sensor system to detect one or more parameters of an interior cabin space of the vehicle; determining whether at least one occupant is located within the interior cabin space of the vehicle based on the one or more parameters (Rao: Fig. 4 and para 21, the processor determines whether the thermal signature indicates presence of an occupant. All objects emit radiation, with the wavelength distribution being dependent on the temperature of the object. Also, the overall intensity of the radiation generally increases as temperature increases. Under most conditions, radiation in the temperature range expected for a living object can be separated from background radiation); and 
on condition that the at least one occupant is located within the interior cabin space of the vehicle, generating the at least one type of alert such that the at least one type of alert includes a warning notification regarding the at least one occupant located within the interior cabin space of the vehicle (Rao: para 2, providing: an alert as to the presence of an occupant ).

Regarding claim 7, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, further comprising locking the door based on one or more of the key fob state or the occupant state (Ghabra: Col. 7lines 32-48: Once fob 14 moves outside of extended communication range 30, …. Base station 12 responds to receiving the lock command (via its UHF receiver 20) by locking vehicle 16 and terminating transmission of the LF polling signals as indicated in block 54.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rao  in view of Ghabra further in view of Fung et al. (Fung: US 20170101111 A1).
Regarding claim 2, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein the key fob state and the occupant state are determined on condition that the door is closed from an interior of the vehicle.
However, in the preceding limitation is known in the art of vehicular occupant detection. Fung teaches the occupant state are determined on condition that the door is closed from an interior of the vehicle (para 100, the vehicle data from the non-driving passenger vehicle door sensor 118 can indicate whether the non-driving passenger vehicle door 116 was opened (i.e., from the outside of the vehicle 102) and then closed (i.e., from the inside of the vehicle 102) in a sequence. This open and close sequence can indicate a NDP is present in the vehicle 102. In another embodiment, vehicle data from the non-driving passenger seat sensor 126 can be used alone and/or in combination with other vehicle data (e.g., data from the non-driving passenger vehicle door sensor 118) to determine if a NDP is present in the vehicle 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fung in order to determine the presence of non-driving occupant such as a child (Fung: para 54 and para 100).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rao  in view of Ghabra further in view of Shimizu (US 20200189462 A1). 
Regarding claim 6, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, but does not explicitly disclose opening one or more windows of the vehicle based on one or more of the key fob state or the occupant state.
However, in the preceding limitation is known in the art of vehicular occupant detection. Shimizu teaches opening one or more windows of the vehicle based on the occupant state (para  [0053] The types of occupants detected by the occupant detection unit 1a include an infant, a pet (an animal such as a dog and a cat), a child, unhealthy adult (a sick or disabled person), and a healthy adult. A response of the occupant to the abnormality in the vehicle includes manipulation that mitigates the abnormality as the abnormality occurring in the vehicle is detected, such as opening and closing the opening and closing body 43 such as a window and a door and operating the air conditioner 41, and actions such as escaping from the inside of the vehicle by himself/herself and requesting a rescue from someone by himself/herself to escape from the abnormality.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu in order to mitigate the abnormality of the detected occupant (Shimizu: para 53).

Claims 4, 5, 8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Ghabra further in view of Asmar et al. (Asmar: US 2016/0225203). 
Regarding claim 4, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein determining the key fob state and the occupant state further comprises prompting an occupant of the vehicle for user authentication.
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting an occupant of the vehicle for user authentication (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).

Regarding claim 5, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein determining the key fob state and the occupant state further comprises prompting a user of a mobile device associated with the vehicle for user authentication.
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting a user of a mobile device associated with the vehicle for user authentication (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle … active authentication involves confirmation from a previously registered or paired wireless device belonging to the owner of the vehicle or an authorized user, such as their smart phone, tablet, laptop, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).

Regarding claim 8, Rao teaches a vehicle occupant monitor system comprising:
a plurality of sensors comprising a door sensor (para 15, door sensor 24), a key fob sensor (para 16, Transmitter/receiver/locator 28 communicates with key fob 30 to determine where key fob 30 is located.), and an occupant sensor (para 6, presence of an occupant in a vehicle is detected ); 
a processor (para 17, ECU 50) to: 
detect a door signal associated with the door sensor, the door signal indicative of a door of a vehicle being closed; communicate with the key fob sensor to determine a key fob state of the vehicle, and communicate with the occupant sensor to determine an occupant state of the vehicle (Fig. 3, steps 114, 118 and 120, and para 18, negative result in 112 passes control to 114, in which it is determined whether the operator of the vehicle has exited the vehicle. This can be based on the …, whether the driver's door has been opened and then subsequently closed, or whether the key fob is inside or outside the vehicle. A combination of the methods can be used to provide greater certainty. And para 19,  control passes to 126 if one or more occupants are detected); and 
determine whether to present at least one type of alert based on the key fob state and the occupant state (Fig. 3, Block 130-132, para 19, When the temperature is higher than the threshold temperature, control is passed to block 132 in which the condition is reported to the "recent" operator of the vehicle via the key fob or mobile phone. Block 130 is based on the earlier blocks of 114 and 122).
Rao does not explicitly disclose that determining the key fob state is upon detecting the door being closed.
However, Ghabra teaches determining the key fob state is upon detecting the door being closed (Col. 8 lines 1-5: the operation according to flowchart 60 includes LF transmitter 18 of base station 12 commencing transmission of LF polling signals as indicated in block 48 after the base station detects the vehicle door closing and confirms that the fob is located outside of vehicle 16 and see also col. 7 lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the key fob state upon detecting the door being close in order to control function when a user carrying fob exits vehicle and walks away from the vehicle (Ghabra: Col. 4 lines 45-47).
The combination of Rao and Ghabra does not explicitly disclose that a memory storing instructions that, when executed by the processor, cause the processor to perform the claimed functions.
However, the preceding limitation is known in the art of controller/processor devices in a vehicle.
Asmar teaches a vehicle having a memory storing instructions that, when executed by the processor, cause the processor to perform the desired functions (para 19, Processor 52 can be any type of device capable of processing electronic instructions including microprocessors, microcontrollers, host processors, controllers, vehicle communication processors, and application specific integrated circuits (ASICs). It can be a dedicated processor used only for telematics unit 30 or can be shared with other vehicle systems. Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit 30 to provide a wide variety of services. For instance, processor 52 can execute programs or process data to carry out at least a part of the method discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory as taught by Asmar as a known implementation in the base processor device with the predictable result of performing the programmed functions.

Regarding claim 15, Rao teaches a computer (para 17, ECU 50) to: 
detect a door signal associated with the door sensor, the door signal indicative of a door of a vehicle being closed; communicate with the key fob sensor to determine a key fob state of the vehicle, and communicate with the occupant sensor to determine an occupant state of the vehicle (Fig. 3, steps 114, 118 and 120, and para 18, negative result in 112 passes control to 114, in which it is determined whether the operator of the vehicle has exited the vehicle. This can be based on the …, whether the driver's door has been opened and then subsequently closed, or whether the key fob is inside or outside the vehicle. A combination of the methods can be used to provide greater certainty. And para 19,  control passes to 126 if one or more occupants are detected); and 
determine whether to present at least one type of alert based on the key fob state and the occupant state (Fig. 3, Block 130-132, para 19, When the temperature is higher than the threshold temperature, control is passed to block 132 in which the condition is reported to the "recent" operator of the vehicle via the key fob or mobile phone. Block 130 is based on the earlier blocks of 114 and 122).
Rao does not explicitly disclose that determining the key fob state is upon detecting the door being closed.
However, Ghabra teaches determining the key fob state is upon detecting the door being closed (Col. 8 lines 1-5: the operation according to flowchart 60 includes LF transmitter 18 of base station 12 commencing transmission of LF polling signals as indicated in block 48 after the base station detects the vehicle door closing and confirms that the fob is located outside of vehicle 16 and see also col. 7 lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the key fob state upon detecting the door being close in order to control function when a user carrying fob exits vehicle and walks away from the vehicle (Ghabra: Col. 4 lines 45-47).
The combination of Rao and Ghabra does not explicitly disclose a non-transitory computer readable storage medium storing instructions that, when executed by a computer, cause the computer to perform the claimed functions.
However, the preceding limitation is known in the art of controller/processor devices in a vehicle. Asmar teaches a vehicle having a non-transitory computer readable storage medium storing instructions that, when executed by a computer, cause the computer to perform the desired functions (para 19, Processor 52 can be any type of device capable of processing electronic instructions including microprocessors, microcontrollers, host processors, controllers, vehicle communication processors, and application specific integrated circuits (ASICs). It can be a dedicated processor used only for telematics unit 30 or can be shared with other vehicle systems. Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54, which enable the telematics unit 30 to provide a wide variety of services. For instance, processor 52 can execute programs or process data to carry out at least a part of the method discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory as taught by Asmar as a known implementation in the base processor device with the predictable result of performing the programmed functions.

Regarding claim 10, the combination of Rao, Ghabra and Asmar teaches the vehicle occupant monitor system of claim 8, wherein the memory stores further instructions that, when executed by the processor, cause the processor to: 
activate a vehicle sensor system to detect one or more parameters of an interior cabin space of the vehicle; determine whether at least one occupant is located within the interior cabin space of the vehicle based on the one or more parameters (Rao: Fig. 4 and para 21, the processor determines whether the thermal signature indicates presence of an occupant. All objects emit radiation, with the wavelength distribution being dependent on the temperature of the object. Also, the overall intensity of the radiation generally increases as temperature increases. Under most conditions, radiation in the temperature range expected for a living object can be separated from background radiation); and 
on condition that the at least one occupant is located within the interior cabin space of the vehicle, generate the at least one type of alert such that the at least one type of alert includes a warning notification regarding the at least one occupant located within the interior cabin space of the vehicle (Rao: para 2, providing: an alert as to the presence of an occupant).

Regarding claim 16, the combination of Rao, Ghabra and Asmar teaches the non-transitory computer readable storage medium of claim 15 storing further instructions that, when executed by the computer, cause the computer to: activate a vehicle sensor system to detect one or more parameters of an interior cabin space of the vehicle; determine whether at least one occupant is located within the interior cabin space of the vehicle based on the one or more parameters; (Rao: Fig. 4 and para 21, the processor determines whether the thermal signature indicates presence of an occupant. All objects emit radiation, with the wavelength distribution being dependent on the temperature of the object. Also, the overall intensity of the radiation generally increases as temperature increases. Under most conditions, radiation in the temperature range expected for a living object can be separated from background radiation); and on condition that the at least one occupant is located within the interior cabin space of the vehicle, generate the at least one type of alert such that the at least one type of alert includes a warning notification regarding the at least one occupant located within the interior cabin space of the vehicle (Rao: para 2, providing: an alert as to the presence of an occupant).

Regarding claim 11, the combination of Rao, Ghabra and Asmar teaches the vehicle occupant monitor system of claim 8, but does not explicitly disclose wherein the memory stores further instructions that, when executed by the processor, cause the processor to prompt an occupant the vehicle for user authentication.
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting an occupant of the vehicle for user authentication (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).

Regarding claim 17, the combination of Rao, Ghabra and Asmar teaches the non-transitory computer readable storage medium of claim 15 but does not explicitly disclose storing further instructions that, when executed by the computer, cause the computer to prompt an occupant of the vehicle for user authentication.
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting an occupant of the vehicle for user authentication (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).

Regarding claim 12, the combination of Rao, Ghabra and Asmar teaches the vehicle occupant monitor system of claim 8, but does not explicitly disclose wherein the memory stores further instructions that, when executed by the processor, cause the processor to prompt a user of a mobile device associated with the vehicle for user authentication.
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting a user of a mobile device associated with the vehicle for user authentication (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle … active authentication involves confirmation from a previously registered or paired wireless device belonging to the owner of the vehicle or an authorized user, such as their smart phone, tablet, laptop, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).

Regarding claim 18, the combination of Rao, Ghabra and Asmar teaches the non-transitory computer readable storage medium of claim 15 but does not explicitly disclose storing further instructions that, when executed by the computer, cause the computer to prompt a user of a mobile device associated with the vehicle for user authentication.
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting a user of a mobile device associated with the vehicle for user authentication (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle … active authentication involves confirmation from a previously registered or paired wireless device belonging to the owner of the vehicle or an authorized user, such as their smart phone, tablet, laptop, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).

Regarding claim 14, the combination of Rao, Ghabra and Asmar teaches the vehicle occupant monitor system of claim 8, wherein the memory stores further instructions that, when executed by the processor, cause the processor to lock the door based on one or more of the key fob state or the occupant state (Ghabra: Col. 7lines 32-48: Once fob 14 moves outside of extended communication range 30, …. Base station 12 responds to receiving the lock command (via its UHF receiver 20) by locking vehicle 16 and terminating transmission of the LF polling signals as indicated in block 54).

Regarding claim 20, the combination of Rao, Ghabra and Asmar teaches the non-transitory computer readable storage medium of claim 15 storing further instructions that, when executed by the computer, cause the computer to lock the door based on one or more of the key fob state or the occupant state (Ghabra: Col. 7lines 32-48: Once fob 14 moves outside of extended communication range 30, …. Base station 12 responds to receiving the lock command (via its UHF receiver 20) by locking vehicle 16 and terminating transmission of the LF polling signals as indicated in block 54).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Ghabra and Asmar, further in view of Fung. 
Regarding claim 9, the combination of Rao, Ghabra and Asmar teaches the vehicle occupant monitor system of claim 8, but does not explicitly disclose wherein the memory stores further instructions that, when executed by the processor, cause the processor to determine the key fob state and the occupant state on condition that the door is closed from an interior of the vehicle.
However, in the preceding limitation is known in the art of vehicular occupant detection. Fung teaches the occupant state are determined on condition that the door is closed from an interior of the vehicle (para 100, the vehicle data from the non-driving passenger vehicle door sensor 118 can indicate whether the non-driving passenger vehicle door 116 was opened (i.e., from the outside of the vehicle 102) and then closed (i.e., from the inside of the vehicle 102) in a sequence. This open and close sequence can indicate a NDP is present in the vehicle 102. In another embodiment, vehicle data from the non-driving passenger seat sensor 126 can be used alone and/or in combination with other vehicle data (e.g., data from the non-driving passenger vehicle door sensor 118) to determine if a NDP is present in the vehicle 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fung in order to determine the presence of non-driving occupant such as a child (Fung: para 54 and para 100).

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Ghabra and Asmar, further in view of Shimizu. 
Regarding claim 13, the combination of Rao, Ghabra and Asmar teaches the vehicle occupant monitor system of claim 8, but does not explicitly disclose wherein the memory stores further instructions that, when executed by the processor, cause the processor to open one or more windows of the vehicle based on one or more of the key fob state or the occupant state.
However, in the preceding limitation is known in the art of vehicular occupant detection. Shimizu teaches opening one or more windows of the vehicle based on the occupant state (para  [0053] The types of occupants detected by the occupant detection unit 1a include an infant, a pet (an animal such as a dog and a cat), a child, unhealthy adult (a sick or disabled person), and a healthy adult. A response of the occupant to the abnormality in the vehicle includes manipulation that mitigates the abnormality as the abnormality occurring in the vehicle is detected, such as opening and closing the opening and closing body 43 such as a window and a door and operating the air conditioner 41, and actions such as escaping from the inside of the vehicle by himself/herself and requesting a rescue from someone by himself/herself to escape from the abnormality.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu in order to mitigate the abnormality of the detected occupant (Shimizu: para 53).

Regarding claim 19, the combination of Rao, Ghabra and Asmar teaches the non-transitory computer readable storage medium of claim 15 but does not explicitly disclose storing further instructions that, when executed by the computer, cause the computer to open one or more windows of the vehicle based on one or more of the key fob state or the occupant state.
However, in the preceding limitation is known in the art of vehicular occupant detection. Shimizu teaches opening one or more windows of the vehicle based on the occupant state (para  [0053] The types of occupants detected by the occupant detection unit 1a include an infant, a pet (an animal such as a dog and a cat), a child, unhealthy adult (a sick or disabled person), and a healthy adult. A response of the occupant to the abnormality in the vehicle includes manipulation that mitigates the abnormality as the abnormality occurring in the vehicle is detected, such as opening and closing the opening and closing body 43 such as a window and a door and operating the air conditioner 41, and actions such as escaping from the inside of the vehicle by himself/herself and requesting a rescue from someone by himself/herself to escape from the abnormality.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu in order to mitigate the abnormality of the detected occupant (Shimizu: para 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687